Citation Nr: 1745807	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-23 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for pes planus.

2.  Entitlement to an evaluation in excess of 10 percent for Barrett's esophagus with gastroesophageal reflux disease (GERD).

3.  The propriety of a reduction in the evaluation of bilateral hearing loss from 10 percent to a noncompensable rating, effective October 1, 2014.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder, to exclude PTSD.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.

7.  Entitlement to service connection for fibromyalgia, to include as secondary to PTSD.

8.  Entitlement to service connection for a dental condition for treatment purposes.

9.  Entitlement to service connection for a dental condition for compensation.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter, J.N.


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from September 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky in November 2011that, in pertinent part, denied service connection for PTSD and for a dental condition for treatment purposes.  This matter also comes before the Board from a July 2013 rating decision issued by the RO in Columbia, South Carolina that, in pertinent part, denied service connection for fibromyalgia, a mental condition, and erectile dysfunction.  It also comes before the Board from a July 2014 rating decision issued by the Columbia RO that reduced the evaluation for hearing loss from 10 percent to a noncompensable rating, from an August 2014 rating decision issued by the Columbia RO that assigned a 30 percent evaluation for bilateral pes planus, and from a September 2014 rating decision issued by the Columbia RO that assigned a 10 percent evaluation for Barrett's esophagus.  Jurisdiction for each of these claims was subsequently transferred to the RO in Denver, Colorado.

The Board also notes that there appears to have been confusion with respect to the nature of the Veteran's claim for service connection for a dental condition.  Previously, this claim has been characterized solely as a claim for service connection of a dental condition for treatment purposes.  However, the Veteran's representative clarified at the hearing that the Veteran was seeking service connection for both treatment purposes and for compensation.  As such, the Board has broadened the claim to include this issue, as noted above.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including a claimant's description of the claim, the symptoms a claimant describes, and the information a claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Here, in addition to the claim for service connection for PTSD discussed herein, the Veteran has appealed a claim for service connection for a mental disorder.  Accordingly, pursuant to Clemons, the Board has taken an expansive view of the Veteran's claim for service connection for a mental disorder in characterizing the claim as one for service connection for an acquired psychiatric disorder claim other than PTSD.

The issue(s) of entitlement to an increased evaluation for pes planus, an increased evaluation for Barrett's esophagus with GERD, service connection for an acquired psychiatric disorder other than PTSD, service connection for erectile dysfunction, to include as secondary to PTSD, service connection for a dental condition for treatment purposes, and service connection for a dental condition for compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A July 2014 rating decision reduced the evaluation for the Veteran's service-connected hearing loss from 10 percent to a noncompensable evaluation, effective October 1, 2014.

2.  As of October 1, 2014, the 10 percent evaluation for the Veteran's service-connected hearing loss had been in effect for less than five years.

3.  By October 1, 2014, the Veteran's left ear hearing loss was manifested by no worse than a Roman numeral IX and his right ear hearing loss was manifested by no worse than a Roman numeral I.

4.  The Veteran's current diagnosis of PTSD is etiologically related to an in-service stressor.

5.  The Veteran does not have a current diagnosis of fibromyalgia.


CONCLUSIONS OF LAW

1.  The criteria for a reduction in the evaluation for hearing loss have been met as of October 1, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), (i), 3.344, 4.1, 4.85, Diagnostic Code (Code or DC) 6100 (2016).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for fibromyalgia, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Rating Reduction

The Veteran was initially awarded a 10 percent evaluation for his bilateral hearing loss in an April 2010 rating decision that granted service connection for this disability based on the results of an April 2010 VA audiological examination.  That decision assigned an effective date of November 18, 2009, the date VA received his claim for service connection for hearing loss.  

As part of a periodic reevaluation of the severity of this disability, VA scheduled the Veteran for an additional VA audiological examination in March 2014.  Based on the results of this evaluation, VA sent the Veteran notice in March 2014 of a proposal to reduce the prior evaluation of the Veteran's service-connected hearing loss from 10 percent to a noncompensable rating.  In that notice, the Veteran was provided with a March 2014 rating decision explaining the reasons and bases for the proposed reduction.  Pursuant to 38 C.F.R. § 3.105(e), (i), the Veteran was also informed of his opportunity to request a personal hearing to present evidence or argument regarding the proposed reduction and was informed that he had 60 days to submit medical or other evidence to show that VA should not effectuate the reduction.  

VA ultimately considered the additional evidence that the Veteran submitted and issued a rating decision in July 2014 that decreased the Veteran's evaluation for bilateral hearing loss from 10 percent to a noncompensable rating effective October 1, 2014.  The Veteran disagrees with this decision and has appealed it to the Board.

Where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  Here, the Board is satisfied that such notice was given by way of correspondence from March 2014.  

The Board observes that regulations provide for different criteria for the reduction of a disability evaluation based on the length of time the evaluation for the reduced disability has been in effect.  Specifically, 38 C.F.R. § 3.344(a), (b) provide numerous procedural and substantive criteria that must be satisfied to reduce an evaluation that is considered stabilized.  However, 38 C.F.R. § 3.344 (c) clarifies that those criteria are only applicable when the reduced evaluation has continued for "long periods at the same level (5 years or more)."  With respect to the reduction currently on appeal, the Board notes that the period from November 18, 2009, to October 1, 2014, does not reach the durational requirement to trigger the criteria set forth in 38 C.F.R. § 3.344 (a) and (b).  

With respect to disabilities that have been in effect for less than five years, re-examinations disclosing improvement in disabilities are warranted.  38 C.F.R. §  3.344 (c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421 (1993). 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which the evidence must show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  In determining whether a reduction was proper, the Board must focus on evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's hearing loss disability has been rated under diagnostic code 6100.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

As noted above, the Veteran was initially awarded a 10 percent evaluation for his hearing loss based on the results of an April 2010 VA audiological evaluation.  At that time, the Veteran's puretone audiometric test results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
15
30
45
LEFT
10
20
65
80
90

These results reflect an average puretone threshold at the 1000, 2000, 3000, and 4000 Hertz frequencies of 27.5 decibels in the right ear and 63.75 decibels in the left ear.  The Veteran also was administered a speech discrimination test using the Maryland CNC word list that resulted in an 88 percent score in the right ear and a 50 percent score in the left ear.  As these results do not represent an exceptional pattern of hearing impairment pursuant to 38 C.F.R. § 4.86, these audiological findings correspond with a Roman numeral of VIII in the left ear and a Roman numeral II in the right ear.  Applying these values to Table VII, VA assigned an evaluation of 10 percent.

As noted above, the Veteran was scheduled for a periodic reevaluation of his hearing loss in March 2014.  Audiometric test results from this evaluation were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
35
45
LEFT
10
20
80
85
90

These results reflect an average puretone threshold at the 1000, 2000, 3000, and 4000 Hertz frequencies of 28 decibels in the right ear and 65 decibels in the left ear.  A speech discrimination test was also conducted in March 2014 using the Maryland CNC word list and resulted in scores of 96 percent in the right ear and 48 percent in the left ear.  In contrast to the April 2010 VA audiological evaluation, the March 2014 examination does represent an exceptional pattern of hearing impairment in the left ear as the threshold at the 1000 frequency in that ear was 20 decibels and the threshold at the 2000 frequency was 80.  Ultimately, this examination results in a Roman numeral of IX in the left ear and a Roman numeral of I in the right ear.  Applying these Roman numerals to Table VII, these findings therefore satisfy the criteria for a noncompensable rating.  The Board also notes that these findings represent an improvement in the Veteran's speech recognition in the right ear and, pursuant to Table VII, represent an improvement in the Veteran's overall hearing loss.  

The Board recognizes that the record also contains a private audiometric evaluation from March 2014 that the Veteran submitted in response to the proposed reduction in the evaluation for his hearing loss.  That evaluation included a report of the following puretone thresholds:





HERTZ

500
1000
2000
3000
4000
RIGHT
35
20
10
20
65
LEFT
10
15
80
75
85

These results reflect an average puretone threshold at the 1000, 2000, 3000, and 4000 Hertz frequencies of 28.75 decibels in the right ear and 63.75 decibels in the left ear.  Like the VA examination conducted that month, these results reflect an exceptional pattern of hearing impairment in the left ear due to the significant jump in the thresholds at the 1000 and 2000 frequencies.  The Board also notes that this private examination report includes speech discrimination scores of 90 percent in the right ear and 60 percent in the left ear.  Applying these results to Tables VI, VIA, and VII, these results would therefore translate to a Roman numeral VII in the left ear and a Roman numeral II in the left ear and would warrant a 10 percent evaluation.  

However, as opposed to the audiological evaluations conducted by VA in this matter, there is no indication in this private examination report that the Maryland CNC word list was used, as is required by 38 C.F.R. § 4.85.  That regulation specifically requires that an "examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC)" (emphasis added).  As it is unclear from the private March 2014 examination whether the Maryland CNC word list was used, the Board finds that it is entitled to less probative weight than the audiological evaluation provided by VA that did use that word list and was conducted the same month.  

The Board also notes that other audiological examination reports that appear in the record further support the finding that the Veteran's hearing loss improved by October 1, 2014, and in particular the Veteran's right ear speech discrimination appears to have improved.  Specifically, the Board notes that the Veteran underwent an additional VA audiological evaluation in May 2011.  At that time, the Veteran had the following puretone test results:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
30
45
LEFT
10
15
65
80
85

These results reflect an average puretone threshold at the 1000, 2000, 3000, and 4000 Hertz frequencies of 25 decibels in the right ear and 61.25 decibels in the left ear.  Speech discrimination scores at that time using the Maryland CNC word were 52 percent in the left ear and 94 percent in the right ear.  These results correspond to a Roman numeral I in the right ear and a Roman numeral VII in the left ear, which correspond with a noncompensable evaluation.  

Finally, the Veteran attended yet another VA audiological evaluation in August 2013.  That evaluation resulted in the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
15
35
45
LEFT
10
20
80
85
90

These results reflect an average puretone threshold at the 1000, 2000, 3000, and 4000 Hertz frequencies of 29 decibels in the right ear and 69 decibels in the left ear.  Speech discrimination scores at that time using the Maryland CNC word were 48 percent in the left ear and 96 percent in the right ear.  These test results correspond with a Roman numeral of I in the right ear and a Roman numeral of IX in the left ear.  When applied to Table VII, these results would therefore also result in a noncompensable evaluation.  

Ultimately, the Board finds that the most significant probative weight to lie in the largely consistent VA audiological examinations conducted in May 2011, August 2013, and March 2014.  Each resulted in objective audiometric test results showing improved hearing pursuant to Table VII and each in particular includes evidence of increased speech recognition in the Veteran's right ear compared to the April 2010 VA audiological evaluation.  

The Board acknowledges the December 2016 hearing testimony from the Veteran that he has not noticed any improvement in his hearing and the testimony of the Veteran's daughter that once an individual has hearing loss, it does not usually come back.  The Board also does not doubt the sincerity of their belief or the Veteran's statements regarding his perception of his impaired hearing.  However, the record does not indicate that either possesses the specific audiological or medical training, knowledge, or experience to render a competent medical or audiological opinion regarding the specific level of the Veteran's hearing loss in clinical terms.  

The Board finds that the preponderance of the probative evidence, including the largely consistent VA examination results, suggests an improvement in the Veteran's hearing by October 1, 2014, and documents a consistent improvement in the Veteran's right ear speech discrimination in particular.  As an improvement in right ear speech discrimination would appear to reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work, the Board finds that the criteria for a rating reduction from 10 percent to a noncompensable evaluation effective October 1, 2014, have been met.

II.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Establishing service connection for PTSD requires specific findings.  These are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  Generally, the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  Id.; see 38 C.F.R. §§ 4.125(a), 4.130 (2015).  VA implemented use of DSM-V, effective August 4, 2014.  It has been determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still applicable for this appeal.

With respect to the third element of service connection for PTSD, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  38 C.F.R. § 3.304 (f); see Doran v. Brown, 6 Vet. App. 283 (1994).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  However, the record has not indicated and the Veteran has not contended that he was engaged in combat during his military service or that he is claiming a combat-related stressor.  Thus, the revised provisions of 38 C.F.R. § 3.304(f) are inapplicable to his appeal. 

Nevertheless, if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

a.  PTSD

At the outset, the Board notes that the Veteran has a current medical diagnosis of PTSD pursuant to the DSM-IV as shown by several VA records, including the July 2013 VA examination report.  Thus, the first element of service connection PTSD is not in question.

With respect to the element of an in-service event and stressor, the Veteran has consistently stated throughout the current appeal and in his treatment records that his PTSD-related symptoms stem from an event that occurred during his active duty service.  At the hearing, the Veteran stated that he was traveling from his station to his residence and was in a restroom in a train station in New York City where he was sexually assaulted.  He has also stated that he did not report this incident at the time but he noted in his August 2011 VA psychiatric examination that he continued to have symptoms of flashbacks, intrusive thoughts, infrequent nightmares, limited social interactions, and hypervigilance.

A review of the Veteran's service treatment records fails to uncover any treatment for psychiatric symptoms and, upon separation, the Veteran underwent a normal psychiatric evaluation.  The Veteran's service treatment and personnel records are also silent for any reports to authorities of the sexual assault he has contended occurred while traveling through New York City on active duty.  Notwithstanding the absence of these records, the Board notes that the Veteran's treatment records include remarkably consistent and nearly identical accounts of the sexual assault he has described in the instant appeal.  These include VA treatment records at numerous treating facilities and were reported to a variety of healthcare providers and clinical social workers.  

The Board notes that the Veteran is competent to describe the circumstances surrounding the alleged assault and the Board finds no reason to doubt the sincerity of his contentions.  As such, they are entitled to at least some degree of probative weight.  The Board also finds that the incredible consistency in the Veteran's treatment records regarding the specific nature of this assault and the multi-year pattern of similar complaints of symptoms and flashbacks to treatment providers lends significant weight to the credibility of these statements.  The nearly identical reports to treating clinicians also lend significant weight to the probative value of these statements.  None of his treatment providers have doubted his account.  As such, resolving all reasonable doubt in favor of the Veteran, the Board is satisfied that the second element of an in-service event and stressor has been met.

Accordingly, the Board will turn to the question of whether a link exists between the Veteran's in-service assault and his current diagnosis of PTSD.  The Board notes that the record contains numerous opinions by treating clinicians or VA examiners regarding the question of a nexus between these items.  For instance, the Veteran's treatment notes contain a November 2010 statement by the Veteran's social worker that his symptoms are a direct result from a sexual assault related to his military service.  

In August 2011, the Veteran was afforded a VA psychiatric examination at which he again reported his assault at a New York City train station.  Notably, the clinician who conducted this evaluation indicated that the Veteran's PTSD was more likely than not related to his sexual trauma that occurred while serving in the military.  The Veteran attended an additional VA psychological evaluation in July 2013.  The Board notes that the psychologist who examined the Veteran at that time also provided an opinion that the Veteran's PTSD was more likely than not related to his military sexual trauma although there were no markers found in the Veteran's claims file.  

Overall, the Board finds that the opinions provided by the VA examiners in this case are substantially probative with respect to the question of any possible nexus between the Veteran's in-service assault and his current diagnosis of PTSD.  Moreover, each is competent to provide a medical opinion regarding such a link.  As there are no medical opinions in the record suggesting that the Veteran's PTSD is unrelated to his in-service stressor, the Board finds that the preponderance of the evidence supports a finding of a medical nexus between the two.  As such, the Board finds that each element of service connection for PTSD has been satisfied and his claim is granted.

b.  Fibromyalgia

The Veteran contends that his fibromyalgia is etiologically related to or aggravated by his mental health condition and, at the hearing the Veteran suggested that it was also related to his service-connected esophageal disability.  At the hearing, the Veteran also stated that he was diagnosed in 2005 or 2006 and has since gotten treatment provided by VA.  

As indicated above, the general requirements for a claim for service connection is the showing of a nexus between a current disability and active duty military service.  The United States Court of Appeals for Veterans Claims has underscored that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the Veteran has repeatedly contended that he has been treated for fibromyalgia, the record does not indicate that he has the medical knowledge, training, or expertise to provide a competent diagnosis of fibromyalgia.  See Jandreau, supra.  After an extensive review of the private and VA treatment records that have been associated with the Veteran's claims file, the Board is unable to uncover any diagnosis of fibromyalgia from a medical provider at any point, including in the period since he filed his claim for service connection of this condition.  Although these treatment records document ongoing care for a multitude of significant medical conditions, they do not contain any suggestion that the Veteran has been diagnosed with fibromyalgia.  

The Board recognizes that certain disabilities do not require medical evidence of a current diagnosis, such as varicose veins.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the diagnosis of fibromyalgia involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing and medical knowledge.  As such, the Board finds that this disability requires a medical diagnosis and is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the record is simply devoid of any competent evidence of a current diagnosis of fibromyalgia, the Board finds that his claim for service connection for this disability must be denied.  Likewise, as there is no competent evidence in support of the Veteran's claim, there is no reasonable doubt that may be resolved in his favor and the doctrine of the benefit of the doubt is not for application. 

Should the Veteran be diagnosed with fibromyalgia in the future, he is certainly free to file the appropriate claim at his VA Regional Office.  




III.  VA's Duties to Notify and Assist

The Board has already addressed the notice requirements relating to the reduction in the evaluation of the Veteran's service-connected hearing loss.  As discussed above, the Board does not find that there are any defects in the notice he was given and that the requirements of 38 C.F.R. § 3.105 have been met.  

The Board notes that when VA receives a complete or substantially complete application for service connection, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with sufficient notice in correspondence from March 2012.  

The Board notes that VA has also attempted to acquire all pertinent private treatment records identified by the Veteran and associate them with his claims file and has added to the claims file the Veteran's VA treatment records.  As such, the Board is satisfied that VA has satisfied its duty to assist the Veteran in obtaining medical records.

The Board also notes that VA may be required in certain circumstances to afford a claimant a medical examination.  In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, despite the Veteran's contentions, his voluminous treatment records fail to include any competent diagnosis for fibromyalgia.  Apart from his lay assertions in connection with his current appeal, the record also fails to include any competent evidence of persistent or recurrent symptoms relating to fibromyalgia.  Accordingly, pursuant to McLendon, the Board does not find that VA is required to provide a medical examination in connection with his claim for service connection for fibromyalgia and that VA has satisfied its duties to notify and assist the Veteran with respect to this claim.


ORDER

Restoration of the 10 percent evaluation for hearing loss is denied.

Service connection for PTSD is granted.

Service connection for fibromyalgia is denied.


REMAND

Although the Board sincerely regrets the additional delay, the issues of entitlement to an increased evaluation for pes planus, an increased evaluation for Barrett's esophagus with GERD, service connection for an acquired psychiatric disorder other than PTSD, service connection for erectile dysfunction, to include as secondary to PTSD, service connection for a dental condition for treatment purposes, and service connection for a dental condition for compensation must be remanded for further evidentiary and adjudicative development.

As noted above, VA has a duty to assist a claimant in securing potentially relevant treatment records.  38 U.S.C.A. 5103A(a)(1) (West 2014).  This duty includes making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C.A. 5103A(b)(1).  When VA is informed of any potentially relevant private treatment records, VA must seek to obtain the records prior to deciding the case or explain its failure to do so.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

With respect to the Veteran's claim for an increased evaluation for pes planus, the Board notes that the record includes a February 2014 VA treatment record in which the Veteran informed his VA clinician that he had been seeing an outside podiatrist in South Carolina and had an upcoming appointment with that private treatment provider in May 2014.  Unfortunately, the record does not contain significant evidence of VA-provided foot-related care.  As these private treatment records address the central question of the current level of severity of the Veteran's service-connected pes planus, VA must satisfy its duty to assist by making reasonable efforts to obtain these private treatment records. 

The Board also notes that the Veteran was last afforded a VA medical examination to ascertain the current severity of his service-connected Barrett's esophagus in September 2014.  At that time, the Veteran reported infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and sleep disturbances.  However, at the December 2016 hearing, the Veteran reported that his condition was not improving.  He testified further that his symptoms were constant at that time and included difficulty swallowing, regurgitation, heart burn, and acid reflex.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  In light of the testimony of the worsening and increased frequency of his gastrointestinal symptoms and the greater than three year period since the last VA medical examination for this condition, the Board finds that VA must provide him with a contemporaneous medical examination to determine the current severity of his service-connected esophageal disability.

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, the Board notes that the Veteran has not yet been provided with a medical examination.  Although he was afforded numerous evaluations relating to his PTSD, his medical records include other psychiatric diagnoses.  For instance, a May 2013 VA treatment note includes a diagnosis of anxiety, depression, and insomnia.  Unfortunately, the Board does not have sufficient medical information to determine which, if any, of the symptoms relating to these conditions are distinct from his service-connected PTSD.  As such, the Board finds that he should be afforded a general psychological examination to ascertain the precise nature of any acquired psychiatric disorder other than PTSD and to determine whether any such disorder is etiologically related to the Veteran's military service or has been caused or aggravated by his service-connected PTSD.

Likewise, the Board notes that the Veteran has repeatedly contended that his claim for service connection for erectile dysfunction is secondary to his now service-connected PTSD.  A review of the Veteran's medical records documents ongoing treatment for this condition, including as early as August 2006.  As there is competent evidence of a current diagnosis and at least some indication that this condition is related to the Veteran's PTSD, the Board finds that VA must provide him a medical examination to ascertain the nature and etiology of his erectile dysfunction.  See McLendon, supra.

Finally, as explained above, the Board has expanded the Veteran's claim for service connection for a dental condition to include a claim for service connection for a dental condition for compensation.  Regrettably, this issue has not yet been adjudicated by the AOJ.  Upon remand, the AOJ should adjudicate this issue and, if the Veteran perfects an appeal and the claim remains denied, the AOJ should return this claim to the Board for further adjudication.  As the issue of entitlement to service connection for a dental condition for treatment purposes is inextricably intertwined with the issue of service connection for a dental condition for compensation, the Board must also remand that issue and defer adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify and authorize release of any and all relevant private treatment records relating to his claim for an increased evaluation for pes planus, to include the private podiatrist identified in the February 2014 VA treatment record referenced above.  Thereafter, make reasonable attempts to secure all identified records and associate them with the Veteran's claims file.

2.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

3.  Schedule the Veteran for a contemporaneous examination to determine the current severity of his service-connected Barrett's esophagus.  The examiner should review the Veteran's claims file, take a medical history, and conduct any tests or clinical evaluations deemed necessary.  

4.  Schedule the Veteran for a psychological evaluation with an appropriate medical professional to determine the precise nature of any acquired psychiatric disorder other than the Veteran's PTSD.  The examiner should review the entire claims file, take a thorough medical history, and conduct any evaluations and tests deemed necessary.  The examiner is asked to provide an opinion on the following items with respect to any acquired psychiatric disorder aside from PTSD diagnosed from January 2012 to the present and include a complete rationale for each opinion:

a)  State whether the disorder is a separate and distinct condition from the Veteran's service-connected PTSD.

b)  For any diagnosed disorder that is separate and distinct from PTSD, state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is casually related to the Veteran's active duty service.

c)  For any diagnosed disorder that is separate and distinct from PTSD, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is caused by the Veteran's service-connected PTSD or any other service-connected disability.

d)  For any diagnosed disorder that is separate and distinct from PTSD, state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is aggravated (increased beyond the natural progression of the disability) by the Veteran's service-connected PTSD or any other service-connected disability.

5.  Schedule the Veteran for a medical examination with an appropriate professional to determine the etiology of the Veteran's erectile dysfunction.  The examiner should review the entire claims file and take a complete medical history of the Veteran's erectile dysfunction.  All tests and studies deemed appropriate should be conducted.  The examiner is asked to provide an opinion regarding the following items and is asked to provide a complete rationale for each opinion.

a)  State whether it is at least as likely as not (a 50 percent or greater probability) that erectile dysfunction is casually related to the Veteran's active duty service.

b)  State whether it is at least as likely as not (a 50 percent or greater probability) that erectile dysfunction is caused by the Veteran's service-connected PTSD.

c)  State whether it is at least as likely as not (a 50 percent or greater probability) that erectile dysfunction aggravated (increased beyond the natural progression of the disability) by the Veteran's service-connected PTSD.

6.  After ensuring that the requested actions in items one through four have been completed, the AOJ should conduct any other development actions deemed warranted, to include consideration of whether a contemporaneous examination for the Veteran's service-connected pes planus is necessary.

7.  After each of items one through five have been completed, readjudicate the Veteran's claims of service connection for erectile dysfunction and an acquired psychiatric disorder other than PTSD, and an increased evaluation for pes planus and Barrett's esophagus.  In addition, adjudicate the issue of entitlement to service connection for a dental condition for compensation and readjudicate the issue of service connection for a dental condition for treatment purposes.  If the Veteran's claim for service connection for a dental condition for compensation is denied and he perfects an appeal, return that case to the Board for further appellate action.  If any of the other claims currently on appeal is denied, issue the Veteran and his representative a supplemental statement of the case and allow them an appropriate amount of time before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


